Citation Nr: 1535665	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial disability rating for anxiety disorder, rated as 10 percent disabling prior to December 3, 2013 and rated as 30 percent disabling from December 3, 2013.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran was scheduled to participate in a Board hearing to be held in April 2015.  The Veteran failed to appear and has not offered good cause for his failure to do so; accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his December 2013 substantive appeal, the Veteran indicated that he receives ongoing VA mental health treatment at the Charleston VA Community Based Outpatient Clinic (CBOC) and that he was going to commence treatment at the Charleston Vet Center.  

The most recent VA treatment notes of record are dated December 2010; in addition, the Veteran's Vet Center records have not been obtained.  

VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal Department or agency.  38 C.F.R. § 3.159 (c).  Thus, remand is necessary in order to obtain the Veteran's outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all Charleston Vet Center records, as well as all VA mental health treatment records (to include from the CBOC) since December 2010.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




